DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Padwa, et al. (US 2015/0201891 A1).
With respect to Claim 1, Padwa teaches a radiographic imaging apparatus (e.g., CT Scanner, see Paragraph 50) equipped with a moving member (e.g., table, 7, or gantry, 10) movable in a plurality of directions for performing radiographic imaging (Paragraphs 38-41 and 46-47) and an operation panel (200, 201) for operating movements of the moving member (Paragraphs 38-41 and 44-45), the radiographic imaging apparatus comprising:
a plurality of first operation portions (e.g., 21-26) provided on the operation panel to move the moving member in a selected moving direction by being operated (via buttons, switches, or digital icons, Paragraph 47) to select a moving direction of the moving member, the plurality of first operation portions being provided corresponding to moving directions of the moving member (Paragraphs 6, 36, 38, and 44);
a second operation portion (e.g., 350, 360) provided on the operation panel to prepare a movement of the moving member to a selected final movement position (pre-set, pre-stored target position, see Paragraph 41) when the final movement position is selected by being operated (Paragraphs 37 and 44);
a third operation portion (e.g., 27) arranged on the operation panel to initiate the movement of the moving member to the final movement position by being operated after the second operation portion is operated (Paragraphs 41-43);
a lamp built in each of the plurality of first operation portions (either an indicator type lamp within a mechanical button [as in, for example, 29] or a graphic element that is lit by the LED’s/pixels of a display on a touchscreen; see Paragraphs 9, 44, and 47);
a moving direction calculation unit configured to calculate a moving direction of the moving member to the final movement position from a current position and the selected final movement position of the moving member (Paragraphs 41-43); and
a moving direction display unit configured to turn on the lamp built in the first operation portion corresponding to the moving direction of the moving member to the final movement position  calculated by the moving direction calculation unit when the second operation portion is operated, in order to provide feedback to an operator (Paragraphs 5, 6, 9, 20, 38, and 44; Figures 1A, 1B, 4B).
With respect to Claim 3, Padwa further teaches that the moving member is a top board of an examination table (7) movable in the plurality of directions with a subject placed thereon (Paragraphs 4 and 38-41).
With respect to Claim 4, Padwa further teaches that the moving member is a support arm (e.g., in gantry, 10) that supports a radiation irradiation unit and a radiation detection unit to move the radiation irradiation unit and the radiation detection unit in the plurality of directions (Paragraphs 4, 5, 45, and 46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as it is best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Padwa, as applied to Claim 1 above, in view of U.S. Patent Application Publication to Ma, et al. (US 2017/0238882 A1).
With respect to Claim 2, Padwa teaches most of the elements of the claimed invention, including using indicator lights/digital lights as lamps to catch the attention of an operator and show the operator what movement or action is currently operating (Paragraphs 6, 35, and 44), but fails to teach or fairly suggest that said indicator light is blinking.
Ma teaches the use of a flashing indicator light to alert an operator to a movement of a patient table currently operating in an x-ray CT imaging system (Paragraphs 68, 115, and 116).
It would have been obvious to one of ordinary skill in the art, at the time of the inventive filing, to employ a flashing indicator to alert an operator to a current movement of a table in an x-ray CT scanner, as suggested by Ma, in the apparatus of Padwa, in order to provide additional eye-catching ability to the indicator light, as indicated as desirable by Padwa (Paragraphs 6, 35, and 44), to prevent operator collision and keep operator quickly informed of system operation status in real time, as suggested by Ma (Paragraphs 68, 115, and 116).
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 05/17/22, with respect to 35 USC 112 rejections of the claims, have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims have been overcome by the amendment.
Claims 1-4 were previously indicated as potentially containing allowable subject matter in the Final Office Action mailed 01/13/22. Page 6 of the prior action reads: “the prior art of record does not seem to teach or fairly suggest the apparatus wherein program control and movement is accompanied by physically separate lamps in each directional and program selection button, e.g. separate light bulbs rather than LED lights/pixels in a computer display (with or without a touchscreen) and this subject matter may be allowable depending on how the lamp elements and program elements, as well as their functions, are defined by amended claim language”. 
In the claims as presently amended, the lamps are not further defined structurally, apart from being present within each control “portion”, and the ability of said lamps to individually “turn on” (which, in the broadest reasonable interpretation would include the lamps emitting light, e.g., lighting up) and/or blink (see Claims 1 and 2). Further, the control “portions” are not limited to a mechanical or digital button or icon, and the claims as presently written do not exclude a GUI, wherein digital buttons on a display or touchscreen may be individually selected such that the pixels/LEDs of the screen are turned on/lit up when a selection is made or an action is taking place.
Consequently, barring any further structural or functional limitations to the lamps and control positions, the claims as presently amended are considered to be taught by the previously applied art to Padwa and Ma, as recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: European Patent to Chiacchira, et al. (EP 2,918,255 A1) teaches the use of lamps that shine through partially translucent buttons, or touchscreen graphic elements that light up when selected, to provide an indication to an operator of a hospital patient transport device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        06/10/22